{¶ 60} I respectfully dissent from the majority's disposition of Assignment of Error I. Although I understand the decision is based on the lack of a transcript of the December 1, 2006 hearing, I nonetheless find the motion for default should have been granted. A motion for relief from judgment pursuant to Civ. R. 60(B) should have been filed and the matter reviewed under that standard.
 {¶ 61} In Miller v. Lint (1980), 62 Ohio St.2d 209, the Supreme Court held the following at 214:
 {¶ 62} "While this court is in general agreement with the universal practice of allowing trial courts broad discretion in settling procedural matters, such discretion, as evidenced by Civ. R. 6(B), is not unlimited, and under the circumstances existing on April 14, 1977, some showing of `excusable neglect' was a necessary prelude to the filing of the answer. Furthermore, the failure of the defendant to comply, even substantially, with the procedures outlined in the Civil Rules subjected her to the motion for a default judgment, and the plaintiffs, having complied with the Civil Rules, had a right to have their motion heard and decided before the cause proceeded to trial on its merits."
 {¶ 63} I would affirm Assignment of Error I and reverse the trial court's decision. *Page 1